Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1, 3-15 and 17-20 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler et al. (US Patent Application Publication 2018/0157398), herein after referred to as Kaehler, in view of Klein et al. (US Patent Application Publication 2020/0174566), herein after referred to as Klein.
Regarding independent claim 1, Kaehler discloses a computer-implemented method for controlling a first device (abstract and figures 12-16 reference step 1610 described in paragraph [0137] to receive an indication from the user to interact/control a device such as a TV), the method comprising:
displaying an access interface within a virtual reality or augmented reality environment (figure 13 reference displayed access interface/virtual remote 1260 described in reference to figure 16 block 1650 and paragraph [0141] wherein the virtual remote is displayed/rendered in the augmented reality AR or  mixed reality MR (paragraph [0003])),
wherein the access interface depicts [ ] an association between (i) at least one of a physical position or a physical orientation of a respective portion of an interaction device (Figure 10 describes a method 1000 of associated an interaction device/totem (as a whole including all parts) including mapping position, orientation and/or movement of totem 1030 and/or use of an interaction device/haptic/wearable glove as described in paragraphs [0074] and [0095] to a determined user input based on/associated with the mapping. Please note the cited paragraphs describe sensing gestures via a wearable glove and recognizing movements of the totem via a haptic glove. Figure 14 depicts interaction with virtual remote 1260 however paragraph [0129] specifically describes a totem may be used to actuate the virtual remote.), and (ii) a corresponding operation that movably actuates at least a portion of the first device (Paragraph [0104] describes the virtual remote to perform some or all of the functions of the physical remote and may provide additional or alternative functionality as well. Paragraph [0104] describes the physical remote to turn the first device/TV 1210 on/off a description of actuation. Paragraph [0175] describes the parent device may be a garage door opener thereby describing actuation that is movable (the garage door moves between open and closed positions).);
determining, based on [ ] the [ ] association and at least one of the physical position or the physical orientation of the interaction device, a control signal, wherein the control signal indicates the operation to be performed by the first device (Figure 10 reference 1040 to determine user input based on mapping 1030 and paragraph [0129] wherein interaction with the virtual remote 1260 of figure 14 is performed by a totem.); and
transmitting the control signal to the first device to cause the first device to perform the operation (Paragraph [0253] describes the processes, methods, and systems are implemented in a wireless network. Paragraph [0242] describes the method of transmitting an instructions to the parent device (TV 1210) to perform the function. Paragraph [0235] describes infrared or radio frequency communications (wireless).).
Kaehler does not specifically disclose wherein the access interface depicts a plurality of associations, each association being between at least one of a physical position or a physical orientation of a respective portion of an interaction device; determining, based on one of the plurality of associations and at least one of the physical position or the physical orientation of the interaction device, a control signal. 
Klein discloses wherein the access interface depicts a plurality of associations, each association being between at least one of a physical position or a physical orientation of a respective portion of an interaction device; determining, based on one of the plurality of associations and at least one of the physical position or the physical orientation of the interaction device, a control signal (Paragraphs [0086]-[0087] describes depending on which finger of the digital glove 100 is used a different function is associated, displayed (by output/presenting of the function) and respectively performed (execution of the presentation). A finger of a glove is interpreted to be a portion of the glove since each finger is independently detected of the glove. Figure 6A depicts the electrical connections and therefore control signals between glove 100 and host computer 122. Paragraph [0130] describes to detect pose (orientation and position) based on flex data and pressure data obtained form the glove 100.). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kaehler’s glove with the known technique of depicting a plurality of associations, each association being between at least one of a physical position or a physical orientation of a respective portion of an interaction device; determining, based on one of the plurality of associations and at least one of the physical position or the physical orientation of the interaction device, a control signal yielding the predictable results of augmenting the functionality of the device (first device) as disclosed by Klein (paragraph [0084]).
Regarding claim 3, Kaehler discloses the computer-implemented method of claim 1, further comprising, prior to determining the control signal: polling a network for one or more devices that are configured to be controlled wirelessly; and receiving information indicating that the one or more devices can be connected to the access interface via the network (Paragraph [0109] describes the target device (such as a TV1210) can be recognized via a query (polling) to the target directly via Wi-Fi protocols (network). Paragraph [0138] describes to recognize the target device via communicating with a data store and use the appearance of the target device to identify the brand and model of the target device (polling data store).).  
Regarding claim 4, Kaehler discloses the computer-implemented method of claim 3, further comprising, causing a unique indicator to be displayed via the access interface for each device included in the one or more devices based on the information received (Figure 13 reference virtual remote 1260 displayed with focus indicators 1262a-1262c described in paragraph [0123] to assist the user in recognizing the remote 1260 and the remote 1260 to be associated with tv 1210. Figure 16 reference 1610 describes to receive an indication of a target device. Paragraph [0175] describes the target/parent device may be at least one of several different devices. ).
Regarding claim 5, Kaehler discloses the computer-implemented method of claim 4, wherein the first device is included in the one or more devices, and further comprising: receiving a user selection of the first device via the access interface (Figure 16 reference 1610 describes to receive an indication of a target device.); and initiating a network connection with the first device in response to the user selection (Paragraph [0109] describes the target device (such as a TV1210) can be recognized via a query (polling) to the target directly via Wi-Fi protocols (network).).  
Regarding claim 6, Kaehler discloses the computer-implemented method of claim 5, wherein the user selection of the first device is based on the unique indicator corresponding to the first device (figure 13 reference virtual remote 1260 displayed with focus indicators 1262a-1262c described in paragraph [0123] to assist the user in recognizing the remote 1260).  
Regarding claim 7, Kaehler discloses the computer-implemented method of claim 1, further comprising: receiving a query input from the access interface; and transmitting a query signal based on the query input to the first device for one of operating information associated with the first device (Paragraph [0109] describes the target device (such as a TV1210) can be recognized via a query (polling) to the target directly via Wi-Fi protocols (network). Paragraph [0110] describes the target device may first be identified via a first algorithm and a then specific product information via a second algorithm.) or a value measured by a sensor that is associated with the first device (Paragraph [0138] describes to recognize the target device via communicating with a data store and use the appearance of the target device to identify the brand and model of the target device . Paragraph [0110] describes outward facing imaging system to acquire an image of the target device (a digital image measured by an imaging system is a value measured by a sensor).). 
Regarding claim 8, Kaehler discloses the computer-implemented method of claim 7, wherein the access interface generates the query input in response to a user interaction with the access interface (paragraph [0111] describes specifying the target device using poses or user input device and there after to run an algorithm to further identify the target device/TV (paragraph [0109] query (polling))).   
Regarding claim 9, Kaehler discloses the computer-implemented method of claim 8, wherein the user interaction in the access interface is performed with an interaction device (Figure 10 reference 1040 to determine user input based on mapping 1030 and paragraph [0129] wherein interaction with the virtual remote 1260 of figure 14 is performed by a totem.).  
Regarding claim 10, Kaehler discloses the computer-implemented method of claim 7, further comprising receiving from the first device, in response to the query signal, one of the operating information associated with the first device or the value measured by the sensor that is associated with the first device (Paragraph [0109] describes the target device (such as a TV1210) can be recognized via a query (polling) to the target directly via Wi-Fi protocols (network). Paragraph [0110] describes the target device may first be identified via a first algorithm and a then specific product information via a second algorithm.).  
Regarding independent claim 11, Kaehler discloses a non-transitory computer readable medium storing instructions that, when executed by a processor (Paragraph [0249] describes the processes, methods, and algorithms may be embodied by code modules executed by physical systems including hardware processors. Paragraph [0251] describes the code modules may be stored in non-transitory computer0readable medium.), cause the processor to perform the steps of: 
displaying an access interface within a virtual reality or augmented reality environment (figure 13 reference displayed access interface/virtual remote 1260 described in reference to figure 16 block 1650 and paragraph [0141] wherein the virtual remote is displayed/rendered in the augmented reality AR or  mixed reality MR (paragraph [0003])), wherein the access interface depicts [ ] an association between (i) at least one of a physical position or a physical orientation of a respective portion of an interaction device (Figure 10 describes a method 1000 of associated an interaction device/totem (as a whole including all parts) including mapping position, orientation and/or movement of totem 1030 and/or use of an interaction device/haptic/wearable glove as described in paragraphs [0074] and [0095] to a determined user input based on/associated with the mapping. Please note the cited paragraphs describe sensing gestures via a wearable glove and recognizing movements of the totem via a haptic glove. Figure 14 depicts interaction with virtual remote 1260 however paragraph [0129] specifically describes a totem may be used to actuate the virtual remote.), and (ii) a corresponding operation that movably actuates at least a portion of the first device (Paragraph [0104] describes the virtual remote to perform some or all of the functions of the physical remote and may provide additional or alternative functionality as well. Paragraph [0104] describes the physical remote to turn the first device/TV 1210 on/off a description of actuation. Paragraph [0175] describes the parent device may be a garage door opener thereby describing actuation that is movable (the garage door moves between open and closed positions).);
determining, based on [ ] the [ ] association and at least one of the physical position or the physical orientation of the interaction device, a control signal, wherein the control signal indicates the operation to be performed by the first device (Figure 10 reference 1040 to determine user input based on mapping 1030 and paragraph [0129] wherein interaction with the virtual remote 1260 of figure 14 is performed by a totem.); and
transmitting the control signal to the first device to cause the first device to perform the operation (Paragraph [0253] describes the processes, methods, and systems are implemented in a wireless network. Paragraph [0242] describes the method of transmitting an instructions to the parent device (TV 1210) to perform the function. Paragraph [0235] describes infrared or radio frequency communications (wireless).).
Kaehler does not specifically disclose wherein the access interface depicts a plurality of associations, each association being between at least one of a physical position or a physical orientation of a respective portion of an interaction device; determining, based on one of the plurality of associations and at least one of the physical position or the physical orientation of the interaction device, a control signal. 
Klein discloses wherein the access interface depicts a plurality of associations, each association being between at least one of a physical position or a physical orientation of a respective portion of an interaction device; determining, based on one of the plurality of associations and at least one of the physical position or the physical orientation of the interaction device, a control signal (Paragraphs [0086]-[0087] describes depending on which finger of the digital glove 100 is used a different function is associated, displayed (by output/presenting of the function) and respectively performed (execution of the presentation). A finger of a glove is interpreted to be a portion of the glove since each finger is independently detected of the glove. Figure 6A depicts the electrical connections and therefore control signals between glove 100 and host computer 122. Paragraph [0130] describes to detect pose (orientation and position) based on flex data and pressure data obtained form the glove 100.). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kaehler’s glove with the known technique of depicting a plurality of associations, each association being between at least one of a physical position or a physical orientation of a respective portion of an interaction device; determining, based on one of the plurality of associations and at least one of the physical position or the physical orientation of the interaction device, a control signal yielding the predictable results of augmenting the functionality of the device (first device) as disclosed by Klein (paragraph [0084]).
Regarding claim 12, Kaehler discloses the non-transitory computer readable medium of claim 11, further storing instructions that, when executed by the processor, cause the processor to perform the steps of:
determining a computing device that is available to generate the access interface (Paragraph [0109] describes the target device (such as a TV1210) can be recognized via a query (polling) to the target directly via Wi-Fi protocols (network). Paragraph [0138] describes to recognize the target device via communicating with a data store and use the appearance of the target device to identify the brand and model of the target device (polling data store).); and
determining a type of interface for the access interface based on the computing device (paragraph [0107] describes rendering and presenting the virtual remote 1260 associated with the target device/TV 1210),
wherein the type of interface comprises one of an augmented reality interface or a virtual reality interface (paragraph [0141] wherein the virtual remote is displayed/rendered in the augmented reality AR or  mixed reality MR (paragraph [0003])).
Regarding claim 13, Kaehler discloses the non-transitory computer readable medium of claim 1, further storing instructions that, when executed by a processor, cause the processor to perform the steps of, prior to determining the control signal: 
determining a portion of the access interface to display based on device-specific information associated with the first device; and 
causing the portion of the access interface to be displayed (figures 13-15 reference determined portion of access interface displaying device-specific information/virtual remote 1260 associated with control of the first device).
Regarding claim 14, Kaehler discloses the non-transitory computer readable medium of claim 13, wherein the device- specific information associated with the first device is included in a database of information for a plurality of devices (Paragraph [0138] describes to recognize the target device via communicating with a data store (data base) and use the appearance of the target device to identify the brand and model of the target device.), wherein each of the plurality of devices is configured to be controlled wirelessly (Paragraph [0253] describes the processes, methods, and systems are implemented in a wireless network. Paragraph [0242] describes the method of transmitting an instructions to the parent device (TV 1210) to perform the function. Paragraph [0235] describes infrared or radio frequency communications (wireless).).  
Regarding claim 15, Kaehler discloses the non-transitory computer readable medium of claim 13, wherein the device-specific information includes at least one of operations that can be performed by the first device, user operating instructions for the first device, or virtual control information for the first device (figure 14 reference displayed virtual remote 1260 (control information) for first device/tv 1260).  
Regarding claim 17, Kaehler discloses the non-transitory computer readable medium of claim 11, further storing instructions that, when executed by the processor, cause the processor to perform the steps of, prior to determining the control signal: 
polling a network for one or more devices that are configured to be controlled wirelessly; and 
receiving information indicating that the one or more devices can be connected to the access interface via the network (Paragraph [0109] describes the target device (such as a TV1210) can be recognized via a query (polling) to the target directly via Wi-Fi protocols (network). Paragraph [0138] describes to recognize the target device via communicating with a data store and use the appearance of the target device to identify the brand and model of the target device (polling data store).).  
Regarding claim 18, Kaehler discloses the non-transitory computer readable medium of claim 17, further storing instructions that, when executed by the processor, cause the processor to perform the step of causing a unique indicator to be displayed via the access interface for each device included in the one or more devices based on the information received (Figure 13 reference virtual remote 1260 displayed with focus indicators 1262a-1262c described in paragraph [0123] to assist the user in recognizing the remote 1260 and the remote 1260 to be associated with tv 1210. Figure 16 reference 1610 describes to receive an indication of a target device. Paragraph [0175] describes the target/parent device may be at least one of several different devices.).
Regarding claim 19, Kaehler discloses the non-transitory computer readable medium of claim 18, wherein the first device is included in the one or more devices, and further storing instructions that, when executed by the processor, cause the processor to perform the steps of: receiving a user selection of the first device via the access interface; and initiating a network connection with the first device in response to the user selection (paragraph [0111] describes specifying the target device using poses or user input device and there after to run an algorithm to further identify the target device/TV (paragraph [0109] wi-fi query (polling))).
Regarding independent claim 20, Kaehler discloses a system (abstract), comprising: 
a memory that stores instructions; and 
a processor that is coupled to the memory and is configured to perform the steps of (Paragraph [0249] describes the processes, methods, and algorithms may be embodied by code modules executed by physical systems including hardware processors. Paragraph [0251] describes the code modules may be stored in non-transitory computer0readable medium.), upon executing the instructions: 
displaying an access interface within a virtual reality or augmented reality environment (figure 13 reference displayed access interface/virtual remote 1260 described in reference to figure 16 block 1650 and paragraph [0141] wherein the virtual remote is displayed/rendered in the augmented reality AR or  mixed reality MR (paragraph [0003])), wherein the access interface depicts [ ] an association between (i) at least one of a physical position or a physical orientation of a respective portion of an interaction device (Figure 10 describes a method 1000 of associated an interaction device/totem (as a whole including all parts) including mapping position, orientation and/or movement of totem 1030 and/or use of an interaction device/haptic/wearable glove as described in paragraphs [0074] and [0095] to a determined user input based on/associated with the mapping. Please note the cited paragraphs describe sensing gestures via a wearable glove and recognizing movements of the totem via a haptic glove. Figure 14 depicts interaction with virtual remote 1260 however paragraph [0129] specifically describes a totem may be used to actuate the virtual remote.), and (ii) a corresponding operation that movably actuates at least a portion of the first device (Paragraph [0104] describes the virtual remote to perform some or all of the functions of the physical remote and may provide additional or alternative functionality as well. Paragraph [0104] describes the physical remote to turn the first device/TV 1210 on/off a description of actuation. Paragraph [0175] describes the parent device may be a garage door opener thereby describing actuation that is movable (the garage door moves between open and closed positions).);
determining, based on [ ] the [ ] association and at least one of the physical position or the physical orientation of the interaction device, a control signal, wherein the control signal indicates the operation to be performed by the first device (Figure 10 reference 1040 to determine user input based on mapping 1030 and paragraph [0129] wherein interaction with the virtual remote 1260 of figure 14 is performed by a totem.); and
transmitting the control signal to the first device to cause the first device to perform the operation (Paragraph [0253] describes the processes, methods, and systems are implemented in a wireless network. Paragraph [0242] describes the method of transmitting an instructions to the parent device (TV 1210) to perform the function. Paragraph [0235] describes infrared or radio frequency communications (wireless).).
Kaehler does not specifically disclose wherein the access interface depicts a plurality of associations, each association being between at least one of a physical position or a physical orientation of a respective portion of an interaction device; determining, based on one of the plurality of associations and at least one of the physical position or the physical orientation of the interaction device, a control signal. 
Klein discloses wherein the access interface depicts a plurality of associations, each association being between at least one of a physical position or a physical orientation of a respective portion of an interaction device; determining, based on one of the plurality of associations and at least one of the physical position or the physical orientation of the interaction device, a control signal (Paragraphs [0086]-[0087] describes depending on which finger of the digital glove 100 is used a different function is associated, displayed (by output/presenting of the function) and respectively performed (execution of the presentation). A finger of a glove is interpreted to be a portion of the glove since each finger is independently detected of the glove. Figure 6A depicts the electrical connections and therefore control signals between glove 100 and host computer 122. Paragraph [0130] describes to detect pose (orientation and position) based on flex data and pressure data obtained form the glove 100.). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kaehler’s glove with the known technique of depicting a plurality of associations, each association being between at least one of a physical position or a physical orientation of a respective portion of an interaction device; determining, based on one of the plurality of associations and at least one of the physical position or the physical orientation of the interaction device, a control signal yielding the predictable results of augmenting the functionality of the device (first device) as disclosed by Klein (paragraph [0084]).

Response to Arguments
4.		Applicant's arguments filed 3/7/2022 have been fully considered in the interview filed 4/4/2022 and relate towards newly amended subject matter. Further search has provided newly cited art Klein utilized in view with Kaehler to reject the newly amended subject. This action is final necessitated by amendment.

Conclusion
5.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622